Citation Nr: 0905899	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-38 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Whether a June 1985 rating decision denying service 
connection for aortic insufficiency should be revised or 
reversed due to clear and unmistakable error (CUE).

2.  Whether a November 1991 rating decision denying reopening 
of service connection for a heart valve problem should be 
revised or reversed due to CUE.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1969, February 1982 to January 1985, and December 1990 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran perfected a timely appeal 
of this determination to the Board.


FINDINGS OF FACT

1.  The June 1985 rating decision denial of service 
connection for aortic insufficiency was undebatably factually 
erroneous in its determination that service treatment records 
failed to show any indication of aortic insufficiency.

2.  Had the factual error not been made, the outcome of the 
June 1985 rating decision would have been manifestly 
different, and service connection for aortic insufficiency 
would have been granted.

3.  There remains no question of fact or law to decide 
regarding a November 1991 rating decision denying reopening 
of service connection for a heart valve problem.


CONCLUSIONS OF LAW

1.  A June 1985 rating decision denying service connection 
for aortic insufficiency should be reversed due to CUE.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.105(a) (2008).

2.  Because of the finding of CUE in the June 1985 rating 
decision, and the resulting revision of that decision that 
results in a grant of service connection for aortic 
insufficiency, the separately appealed issue of CUE in a 
November 1991 rating decision is rendered moot.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. 
§ 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), is applicable to this 
claim; however, the United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to notify and 
assist a claimant is not applicable to claims of CUE.  
Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the 
VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation).

In addition, because of the Board's favorable finding of CUE 
in a June 1985 RO rating decision, and the ensuing grant of 
service connection for aortic insufficiency, the full 
benefits sought on appeal are being granted by this Board 
decision, and no further notice or assistance to the 
appellant is required.  With regard to the appealed issue of 
whether a November 1991 rating decision declining to reopen 
service connection for a heart valve problem should be 
revised or reversed due to CUE, the Board's finding of CUE in 
the June 1985 RO rating decision renders moot this issue.  
Where, as on the separately appealed issue of CUE in a 
November 1991 rating decision, the law is dispositive, the 
claim must be denied due to a lack of legal merit.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  In cases such as 
this, VA is not required to meet the duty to notify or assist 
a claimant, where a claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004. 


CUE Legal Authority

The veteran contends that a June 1985 rating decision that 
denied service connection for aortic insufficiency should be 
revised or reversed due to CUE.  He also contends that a 
November 1991 rating decision that declined to reopen service 
connection for a heart valve problem should be revised or 
reversed due to CUE.  He contends that both the 1985 and 1991 
rating decisions overlooked favorable medical evidence in the 
service treatment records, namely, evidence of aortic 
sufficiency in service.  

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  For the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.105(a).

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" is a very specific and rare 
kind of error, of fact or law, that is undebatable, and when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In 
order to find CUE, it must be determined (1) that either the 
facts known at the time were not before the adjudicator or 
the law then in effect was incorrectly applied, (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made, and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
(citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 
(1992)); see also Fugo, 6 Vet. App. at 44 (1993).  
Additionally, "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  
Moreover, VA's breach of a duty to assist cannot form the 
basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 
(1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A veteran who served after December 31, 1946, is presumed to 
be in sound condition when he or she entered into military 
service, except for conditions noted on the entrance 
examination, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service. 

CUE in June 1985 Rating Decision

The June 1985 rating decision denied service connection for 
aortic insufficiency on the basis that "[r]eview of service 
[treatment] records fail to show any indication of aortic 
insufficiency in service."

The veteran asserts that the June 1985 rating decision made 
the erroneous factual determination that review of service 
treatment records failed to show any indication of aortic 
insufficiency in service.  The veteran contends that a 
service treatment record dated March 19, 1984 indicates 
diagnoses of atypical chest pain syndrome and aortic 
insufficiency, and that a February 10, 1984 service treatment 
record indicates a diagnosis of classic angina pain and 
aortic insufficiency.  He contends that, because the RO in 
the June 1985 rating decision addressed the issue as one of 
direct service connection, had the RO in June 1985 reviewed 
and considered this service treatment record evidence of 
diagnosis of aortic insufficiency, the result would have been 
a grant of service connection in the June 1985 rating 
decision.  

The evidence of record at the time of the June 1985 rating 
decision included a September 1981 service entrance 
examination report that indicates a normal clinical 
evaluation of the heart and vascular system, and no aortic 
insufficiency or other heart problems were noted.  

The evidence of record at the time of the June 1985 rating 
decision included service treatment records that reflect 
diagnoses of aortic insufficiency.  A February 1984 service 
treatment record entry indicates that the veteran complained 
of a 10-month history of exertional precordial chest pain 
with radiation to the left arm associated with dyspnea, 
diaphoresis, and nausea, but no palpitation.  It was noted 
that symptoms were relieved by rest and never lasted more 
than five minutes.  The veteran reported at that time that he 
had had "poor wind" since high school so that he could not 
keep up when engaging in activities such as football, but 
that there had been no increase, and he could still walk an 
indefinite distance without stopping.  It was noted that the 
veteran experienced a skipped beat about three times per day 
without dizziness or syncope.  The veteran reported that he 
thought he may have had rheumatic fever as a child, and that 
he was told in 1972 that he had a "leaky heart valve," 
which, he was told, would not cause him any trouble.  On 
examination, pulse contour was normal, heart showed atypical 
impulse slightly sustained 12-13 centimeters from midline in 
the fifth intercostal space, S1, S2 normal, and grade II/VI 
diastolic decrescendo normal at base.  The veteran was 
diagnosed as having classic angina pectoris and aortic 
insufficiency, which was not hemodynamically significant by 
examination.

March 1984 service treatment note indicates that the veteran 
complained of chest pain, heartburn, indigestion, and 
difficulty breathing, which, he reported, began around May 
1983.  He was given diagnoses of atypical chest pain syndrome 
and aortic insufficiency, moderate by echo.

Notwithstanding the symptoms reported in March 1984, in a 
July 1984 Report of Medical History at service separation, 
the veteran checked the blocks that represented that he did 
not have and had never had shortness of breath, pain or 
pressure in the chest, palpitation or pounding heart, or 
heart trouble.  A July 1984 service examination report 
indicates a normal clinical evaluation of the heart and 
vascular system, and no noted aortic insufficiency or other 
heart problems.

A May 1985 VA examination report noted a history of aortic 
insufficiency while in the service on being evaluated for 
palpitations, and that the veteran reported that he had 
continued to have occasional palpations described by him as 
an "occasional catch" in his heart, which he would have one 
or two at a time.  The veteran denied any limitation in 
exercise tolerance and described no symptoms or signs of 
congestive heart failure.  Cardiac examination revealed a 
regular rhythm with a soft blowing diastolic murmur over the 
aortic area.  Electrocardiogram showed a sinus rhythm with 
left ventricular hypertrophy.  The veteran was diagnosed as 
having aortic insufficiency without cardiac decompensation. 

After reviewing all the evidence of record at the time of the 
June 1985 rating decision, as well as the veteran's 
contentions of CUE, the Board finds that the June 1985 rating 
decision denying service connection for aortic insufficiency 
should be reversed due to CUE.  The June 1985 rating decision 
denial of service connection for aortic insufficiency was 
undebatably factually erroneous in its factual determination 
that service treatment records failed to show any indication 
of aortic insufficiency.  Service treatment records clearly 
contained clinical findings and diagnoses of aortic 
insufficiency.  

The basis of the RO's June 1985 denial of service connection, 
which was that service treatment records did not show any 
indication of aortic insufficiency in service, was 
undebatably factually erroneous.  But for this CUE, service 
connection for aortic insufficiency would have been granted 
at the time of the June 1985 rating decision.  

In reaching its conclusion, the Board has considered whether, 
notwithstanding the June 1985 rating decision's failure to 
address the theory of service connection by aggravation of 
aortic insufficiency, an aggravation analysis would have 
resulted in denial of service connection.  Because aortic 
insufficiency and heart problems were not noted on the 
veteran's entrance examination, the veteran is presumed to 
have been in sound condition with respect to his heart, 
including aortic insufficiency or valve disorder, at the time 
of his entrance into active service in February 1982.  Thus, 
in order for the result of the June 1985 rating decision - 
denial of service connection for aortic insufficiency - to 
have been proper, clear and unmistakable (obvious or 
manifest) evidence of record at that time must demonstrate 
that aortic insufficiency existed prior to service and was 
not aggravated by such service.  

The Board has considered whether the evidence of record in 
June 1985 would have supported findings that the veteran's 
aortic insufficiency clearly and unmistakably preexisted 
service and clearly and unmistakably was not aggravated by 
service.  If so, although the premise of factual error (no 
aortic insufficiency in service) in this case would be 
accepted, it would not be absolutely clear that a different 
result (grant of service connection for aortic insufficiency) 
would have ensued, and, therefore, the error complained of 
could not be, ipso facto, clear and unmistakable.  

After a review of the evidence, the Board finds that evidence 
of record at the time of the June 1985 rating decision is 
insufficient to show that the veteran's aortic insufficiency 
clearly and unmistakably preexisted service.  There was some 
evidence of record at the time of the June 1985 rating 
decision to support a finding that aortic insufficiency did 
not clearly and unmistakable preexist service.  The primary 
evidence of record indicating that the veteran's aortic 
insufficiency preexisted service was the veteran's own 
reports in the February 1984 service treatment record 
indicating that he had had "poor wind" since high school, 
and that he was told in 1972 that he had a "leaky heart 
valve."  While the veteran is competent to state that he 
experienced the symptom of breathing difficulties ("poor 
wind") prior to service, he is not competent to relate a 
pre-service diagnosis of aortic insufficiency or diagnosed 
valve disorder.  "What a physician said, and the layman's 
account of what he purportedly said, filtered through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute medical evidence." 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also 
Warren v. Brown, 6 Vet. App. 4 (1993).

In this case, at the time of the June 1985 rating decision, 
there was no pre-service contemporaneous clinical evidence 
and recorded history indicating aortic insufficiency or any 
other heart problems, although such evidence is not necessary 
in every case to rebut the presumption of soundness.  See 
Harris v. West  203 F.3d 1347, 1351 (Fed. Cir. 2000) (pre-
service contemporaneous clinical evidence and recorded 
history may not be necessary to rebut the presumption of 
soundness where there is a later medical opinion based on 
statements made by the veteran about the pre-service history 
of his condition).  

At the time of the June 1985 rating decision, there was also 
no in-service medical opinion or post-service VA medical 
opinion (based on statements made by the veteran about the 
pre-service history of his condition) that tended to relate 
the veteran's diagnosed aortic insufficiency to a period 
prior to service.  The February 1984 in-service examiner 
noted "poor wind" since high school, and the veteran's lay 
report of a leaky heart valve in 1972; however, the in-
service examiner February 1984 did not offer an opinion that 
related the aortic insufficiency diagnosed in service to the 
pre-service history or symptom of shortness of breath.  
Likewise, the May 1985 VA examination report noted a history 
of symptoms, primarily from service, and did not offer an 
opinion relating the current diagnosis to pre-service 
symptoms or history. 

The fact that the February 1984 in-service examiner recorded 
the veteran's history of having been told in 1972 that he had 
a "leaky heart valve," without comment or opinion by the 
examiner relating the in-service diagnosis of aortic 
insufficiency to the pre-service history of leaky heart 
valve, does not equate to a medical nexus opinion of 
etiology.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
("a bare transcription of a lay history is not transformed 
into 'competent medical evidence' merely because the 
transcriber happens to be a medical professional").  

In addition, in light of the finding of no clear and 
unmistakable evidence of preexistence of aortic 
insufficiency, although the question need not be reached, 
based on the record as it was at the time of the June 1985 
rating decision, the veteran's aortic insufficiency could not 
have been found to have clearly and unmistakably not been 
aggravated during his period of service because there was 
some evidence of aggravation upon which a finding of 
aggravation in service could have been made.  38 C.F.R. 
§ 3.306.  

On the question of aggravation in service, the record 
reflects treatment for possibly heart-related symptomatology 
beginning in February 1984.  February 1984 service treatment 
records indicate complaints of a 10-month history of 
exertional precordial chest pain with radiation to the left 
arm associated with dyspnea, diaphoresis, and nausea.  March 
1984 service treatment records indicate complaints of chest 
pain, heartburn, indigestion, and difficulty breathing, which 
the veteran reported beginning around May 1983.  On May 1985 
VA examination, it was noted that the veteran was diagnosed 
with aortic insufficiency while in the service on being 
evaluated for palpitations, and that the veteran reported 
that he had continued to have occasional palpations described 
as an "occasional catch" in his heart.  In each of these 
instances of treatment, the veteran's symptomatology was 
related by the medical provider to a diagnosis of aortic 
insufficiency.

Such symptomatology provides at least some worsening of any 
previous aortic insufficiency condition during the veteran's 
period of service from February 1982 to January 1985.  There 
is no indication in the record of exertional chest pain, 
dyspnea, diaphoresis, "catching" in the heart, or any other 
complications related to aortic insufficiency prior to 
service, with the exception of the veteran's report that he 
had had "poor wind" since high school.  Rather, at same 
time that the veteran reported a history of being diagnosed 
with a "leaky heart valve" prior to service, he reported 
being told at the time of such diagnosis that the heart valve 
"would not cause him any trouble."  The veteran also at 
that time reported that his symptomatology of exertional 
precordial chest pain with radiation to the left arm 
associated with dyspnea, diaphoresis, and nausea had occurred 
over the previous 10 months, which indicates occurrence 
during his period of service.  At May 1985 VA examination, 
the veteran reported that after he was diagnosed with aortic 
insufficiency while in the service, and that he had continued 
to have occasional palpations. 

There is some evidence of record as of June 1985 that tends 
to show that symptomatology medically related to aortic 
insufficiency increased in severity during the veteran's 
period of service, and that such symptomatology continued up 
to the time of the veteran's May 1985 VA examination.  There 
is no specific finding in the medical evidence that any such 
apparently increased symptomatology related to aortic 
insufficiency was due to the natural progress of such 
disorder.  Such evidence of record at the time of the June 
1985 rating decision that tends to show aggravation of the 
veteran's aortic insufficiency during service would have 
precluded a finding that the veteran's aortic insufficiency 
was clearly and unmistakably not aggravated during the 
veteran's period of service.    

For these reasons, there is no basis for finding that the 
result of June 1985 rating decision would have been 
manifestly different had the RO analyzed the claim as one for 
service connection by way of aggravation rather than direct 
service connection.  The result is that, just as the RO in 
June 1985 analyzed this claim as one of direct service 
connection, for purposes of determining whether there was CUE 
in the June 1985 rating decision, the June 1985 rating 
decision must be analyzed in terms of direct service 
connection, without consideration of questions of 
preexistence and aggravation.  

Turning to the question of whether there was CUE in the June 
1985 adjudication and denial of direct service connection, 
including the question of whether the veteran's aortic 
insufficiency was directly incurred in service, the Board 
notes the in-service diagnoses that include aortic 
insufficiency.  The service treatment record evidence 
includes a February 1984 service treatment record entry a 
diagnosis of  classic angina pectoris and aortic 
insufficiency, and a March 1984 service treatment note 
indicates diagnoses of atypical chest pain syndrome and 
aortic insufficiency.

The Board finds that a proper reading of the July 1984 Report 
of Medical History, in which the veteran reported that he did 
not have and had never had shortness of breath, pain or 
pressure in chest, palpitation or pounding heart, or heart 
trouble, was outweighed by in-service complaints or findings 
of such symptoms.  This is not a matter of weighing 
conflicting evidence that the June 1985 RO adjudicator could 
have weighed differently; this is a matter of fairly 
interpreting the evidence that was of record in the only 
plausible manner, which is also consistent with resolving any 
reasonable doubt, including interpretive doubt, in the 
veteran's favor.  The Board finds that this service 
separation report of history or complaints (the form is 
ambiguous), correctly read, must have been read only as 
showing no current complaints at service separation.  Such 
history at service separation may not have been fairly read 
in June 1985 as a denial of such symptoms in service because 
it is directly clearly contradicted by the more probative 
evidence in the service treatment records from earlier in 
1984 that clearly show complaints of such symptoms made for 
treatment purposes.

The Board also notes that the July 1984 service separation 
examination indicates a normal clinical evaluation of the 
heart and vascular system, and that no aortic insufficiency 
or other heart problems were noted.  While such examination 
report does not reveal aortic insufficiency, a subsequent May 
1985 VA examination report reveals diastolic murmur over the 
aortic area (ECG showed sinus rhythm with left ventricular 
hypertrophy), diagnosed as aortic insufficiency.  The 
veteran's current diagnosis at the time of the June 1985 
rating decision was "aortic insufficiency without cardiac 
decompensation."  In addition, the May 1985 VA examination 
report indicates that the diagnosis of aortic insufficiency 
began while the veteran was in service on being evaluated for 
palpitations, and that the veteran reported that he had 
continued to have related symptomatology, specifically 
occasional palpations described by him as an "occasional 
catch" in his heart, and which contains a diagnosis of 
aortic insufficiency.  

Such evidence, with or without application of reasonable 
doubt, shows the presence of a current disability of aortic 
insufficiency at the time of the June 1985 rating decision.  
In addition to the clinical findings and diagnoses in the 
service treatment records, the May 1985 VA examiner's 
diagnosis and nexus opinion is supported by the veteran's 
history of in-service and continuous post-service symptoms of 
aortic insufficiency.  The veteran is competent to testify as 
to both the in-service symptoms he experienced, as well as 
the continuous post-service symptoms of aortic insufficiency 
such as palpations. 

For these reasons, the Board finds that the June 1985 rating 
decision denial of service connection for aortic 
insufficiency was undebatably factually erroneous in its 
determination that service treatment records failed to show 
any indication of aortic insufficiency.  The Board also finds 
that, had the factual error not been made, the outcome of the 
June 1985 rating decision would have been manifestly 
different, and direct service connection for aortic 
insufficiency would have been granted.  Accordingly the Board 
finds that the June 1985 rating decision denying service 
connection for aortic insufficiency was clearly and 
unmistakably erroneous, and should be reversed, granting 
service connection for aortic insufficiency.



CUE in November 1991 Rating Decision 

In light of the favorable decision above to reverse the June 
1985 rating decision that denied service connection for 
aortic insufficiency, the Board finds that the question of 
whether the November 1991 rating decision denial of service 
connection for a heart valve problem should be revised or 
reversed due CUE is rendered moot.  Because the effect of the 
Board's decision is the grant of the underlying claim for 
service connection for aortic insufficiency, effective as if 
granted at the time of the June 1985 rating decision, there 
remains no question of fact or law to decide regarding the 
current appeal on the issue of whether a November 1991 rating 
decision denial of reopening of service connection for a 
heart valve problem contained CUE.  

Because of the finding of CUE in the June 1985 rating 
decision, and the resulting revision of that decision that 
results in a grant of service connection for aortic 
insufficiency, the separately appealed issue of CUE in a 
November  1991 rating 
decision to reopen service connection is rendered moot.  
38 U.S.C.A. § 7104(a); 


38 C.F.R. § 3.105(a).  Where there is lack of entitlement 
under the law, a claim must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Accordingly, the veteran's 
claim of CUE with respect to the November 1991 rating 
decision must be dismissed.


ORDER

The June 1985 rating decision denying service connection for 
aortic insufficiency contained CUE; the decision is reversed, 
and service connection for aortic insufficiency is granted.

The claim for revision or reversal of a November 1991 rating 
decision to deny reopening of service connection for a heart 
valve problem due to CUE, having been rendered moot, is 
dismissed.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


